DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
In view of the Amendments to the Claims filed January 14, 2021, the rejections of claims 1-6, 8, 11, 12, 14-16, 18-21, and 23-27 under 35 U.S.C. 103 previously presented in the Office Action sent October 14, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-6, 8, 11, 12, 14-16, 21, and 23-27 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 12, 14-16, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Eguchi (EP 1 731 729 A1 included in applicant submitted IDS filed September 21, 2016) and Carroll et al. (U.S. Pub. No. 2016/0035956 A1).
With regard to claim 1, Vitek et al. discloses a thermoelectric generator unit comprising:
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one [0021], [0023], and [0040]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of the outer housing 12 and inherently comprises a varying thickness, or a thickness that is not 100% identical through the entire cited elastic compensating element) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at least one elastic compensating element is cited to read on the claimed “three-dimensional form” because it comprises a dimension in all three dimensions; the cited at least one elastic compensating element is cited to read on the claimed representing a geometry of structures of the inside of the outer housing, the structures being …or projections, because it comprises a form representing the geometry of structures on an inside of the outer housing, such as the geometry of structures of the inner surface of outer housing 12 top half and the inner surface of the outer housing 12 bottom half depicted in Fig. 1-2 as projections, or protruding/convex surfaces), 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region of the cited structures, the inner surfaces of the top and bottom half of outer housing 12, with the outer most surface of the cited at least one elastic compensating element 20), and wherein
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element (as depicted in Fig. 1-2, an outside of the at least one elastic compensating element oriented to the inside of the outer housing, such as the outermost surface 

Vitek et al. does not disclose wherein the at least one elastic compensating element is made of less than 20% of a non-organic material.
However, Eguchi discloses a holding a sealing material (see [0001]). Eguchi is analogous art because Eguchi, like Vitek et al. and applicant, is concerned with holding and sealing material for exhaust gas discharge from internal combustion engines (see [0002]). 
Eguchi teaches a “holding and sealing material” which can include a mat-like fibers with an organic binder (see [0018]). Eguchi teaches the organic binder can be, for example, styrene-butadiene rubber (see [0023]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the holding and sealing material of Eguchi for the cited elastic compensating element in the unit of Vitek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an elastic holding a sealing material for exhaust gas discharge from internal combustion engines, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have prevented damage between the parts in the unit.
[0160]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the fiber materials of Carroll et al. for the mat like fibers in the cited holding and sealing material of Vitek et al., as modified by Eguchi above to include mat like fibers and organic binder, because the selection of a known material based on its suitability for its intended purpose, in the instant case a thermally insulating fiber material in a thermoelectric generator unit, supports a prima facie obviousness determination (see MPEP 2144.07). The cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “the at least one elastic compensating element is made of less than 20% of a non-organic material” because it is made of 0% of a non-organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic. 
With regard to claims 2 and 3, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein 
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, 
the organic material comprises an organic natural material (“organic natural material” is interpreted to include organic material of animal or plant origin; the cited organic material, the holding and sealing material of Eguchi as modified by Carroll et al., is cited to read on the claimed “organic natural material” because it includes hydrocarbons, which is an organic material of animal or plant origin; recall Eguchi [0023] teaching “styrene-butadiene rubber” and Carroll et al. at [0160] “flax, hemp, wool, jute, and cotton fibers”).
With regard to claim 4, dependent claim 2 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
the organic natural material is treated with a substance increasing the thermal stability thereof (see [0035-0037]
With regard to claim 5, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “at least 80% of the at least one elastic compensating element is made of an organic material” because it is made of 100% of an organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic), and wherein
the organic material comprises a polymer (recall Eguchi at [0023] teaching organic binder including “styrene-butadiene rubber”).
With regard to claim 6, dependent claim 5 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
the polymer is capable of withstanding high temperatures and is an elastomer (recall Eguchi at [0023] teaching “styrene-butadiene rubber” which is an elastomer; the cited polymer is cited to read on the claimed “is capable of withstanding high temperatures” because it is structurally capable of withstanding high temperatures, such as temperatures which do not destroy/degrade the cited styrene-butadiene rubber polymer cited to read on the claimed “high 
With regard to claim 8, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al., as modified by Eguchi and Carroll et al. above, discloses wherein
at least 80% of the at least one elastic compensating element is made of an organic material (the cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “at least 80% of the at least one elastic compensating element is made of an organic material” because it is made of 100% of an organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic), and wherein
the organic material can operate in temperatures up to at least 180°C without losing structural or elastic properties (the cited organic material is cited to read on the claimed “the organic material can operate in temperatures up to at least 180°C without losing structural or elastic properties” because [0002] of Eguchi teaches the holding and sealing material used at an exhaust gas discharge from an internal combustion engine and because [0038] of Eguchi teaches the holding and sealing material is dried at a temperature between 95 to 155°C which includes values within the claimed range of “up to
With regard to claim 12, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one elastic compensating element is placed on an inside of the outer housing (such as depicted in Fig. 1-2).
With regard to claim 14, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one first inner duct includes at least a first inner duct through which the hot fluid flows and a second inner duct through which a cold fluid flows is provided within the outer housing and wherein a cold side of the at least one thermoelectric module is in thermal contact with the second inner duct (recall cited at least one inner duct including at least one inner duct through which the hot fluid flows; second inner ducts 18 depicted in Fig. 1-2 in thermal contact with the cited at least one thermoelectric module 14; see [0047] teaching “cooling agent flowing through the cooling element 18”).
With regard to claim 15, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one thermoelectric module directly contacts a duct wall of the at least one first inner duct (as depicted in Fig. 1-2, the cited thermoelectric module 14 directly contacts a duct wall of the at least one first inner duct 16).
With regard to claim 16, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one thermoelectric module projects into the at least one first inner duct and is in direct contact with the hot fluid flowing therethrough (see [0047]).
With regard to claim 24, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one elastic compensating element is prefabricated and is given said component-adapted shape by one of three-dimensional cutting of a block material, injection molding in a tool mold, casting in tool mold, pressing in a tool mold and foaming in a tool mold (the generally recited, “is prefabricated and is given said component-adapted shape by one of three-dimensional cutting of a block material, injection molding in a tool mold, casting in tool mold, pressing in a tool mold and foaming in a tool mold” is a process limitation that does not definitely impart additional specific structural requirements to the claimed elastic compensating element and the structure of the cited elastic compensating element cited in Vitek et al., as modified by Eguchi above, is cited to read on the structural requirements of claim 24).
With regard to claim 25, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
the at least one elastic compensating element comprises a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including the ribs, projections, or recesses that are formed on the inside of the outer housing (the cited at least one elastic compensating element is cited to read on the structure required by the claimed “a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including the ribs, projections, or recesses that are formed on the inside of the outer housing” because it comprises a structure having the cited component-adapted shape that matches the cited geometry of structures on the inside of the outer housing by including the cited recesses that are formed on the inside of the outer housing).
With regard to claim 26, Vitek et al. discloses an exhaust system comprising:
a thermoelectric generator unit comprising (10, Fig. 1-2)
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the outer housing has an exhaust gas inlet and an exhaust gas outlet which are in fluid communication with the at least one first inner duct (such a depicted in Fig. 3, the cited outer housing 12 has an exhaust gas inlet 38 and an exhaust gas outlet 40 which are in fluid communication with the cited at least one first inner duct 16; see [0060]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of the outer housing 12 and inherently comprises a varying thickness, or a thickness that is not 100% identical through the entire cited elastic compensating element) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at least one elastic compensating element is cited to read on the claimed “three-dimensional form” because it comprises a dimension in all three dimensions; the cited at least one elastic compensating element is cited to read on the claimed 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region of the cited structures, the inner surfaces of the top and bottom half of outer housing 12, with the outer most surface of the cited at least one elastic compensating element 20), wherein
the at least one elastic compensating element comprises a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including any ribs or projections that are formed on the inside of the outer housing (the cited at least one elastic compensating element is cited to read on the structure required by the claimed “a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including any ribs or projections that are formed on the inside of the outer housing” because it comprises a structure having the cited component-adapted shape that matches the cited geometry of structures on the inside of the outer housing by including projections, or protrusions/convex surfaces, that are formed on the inside of the outer housing at the inner surface of outer housing 12 top half and the inner surface of the outer housing 12 bottom half).

Vitek et al. does not disclose wherein the at least one elastic compensating element is made of less than 40% of a non-organic material.
However, Eguchi discloses a holding a sealing material (see [0001]). Eguchi is analogous art because Eguchi, like Vitek et al. and applicant, is concerned with holding and sealing material for exhaust gas discharge from internal combustion engines (see [0002]). 
Eguchi teaches a “holding and sealing material” which can include a mat-like fibers with an organic binder (see [0018]). Eguchi teaches the organic binder can be, for example, styrene-butadiene rubber (see [0023]).

Carroll et al. discloses a thermoelectric generator unit (see TITLE and ABSTRACT) and teaches thermally insulating fibers commonly can be formed from flax, hemp, wool, jute, and cotton fibers (see [0160]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the fiber materials of Carroll et al. for the mat like fibers in the cited holding and sealing material of Vitek et al., as modified by Eguchi above to include mat like fibers and organic binder, because the selection of a known material based on its suitability for its intended purpose, in the instant case a thermally insulating fiber material in a thermoelectric generator unit, supports a prima facie obviousness determination (see MPEP 2144.07). The cited at least one elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above to include a mat-like fiber material, such as flax, hemp, wool, jute, and cotton fibers, with an organic binder, teaches the claimed “the at least one elastic compensating element is made of less than 40% of a non-organic material” because it is made of 0% of a non-organic material since the cited at least one elastic compensating element only comprises organic binder and mat-like fibers which are organic.
With regard to claim 23, independent claim 26 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element (as depicted in Fig. 1-2, an outside of the at least one elastic compensating element oriented to the inside of the outer housing, such as the outermost surface of the cited at least one elastic compensating element 20, reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing, such as the inner most surface of the top and bottom half of the cited outer housing 12, and the cited outside of the cited at least one elastic compensating element).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Eguchi (EP 1 731 729 A1 included in applicant submitted IDS filed September 21, 2016) and Carroll et al. (U.S. Pub. No. 2016/0035956 A1), as applied to claims 1-6, 8, 12, 14-16, 23-26 above, and in further view of Zika-Beyerlein (U.S. Pub. No. 2012/0055527 A1).
With regard to claim 11, independent claim 1 is obvious over Vitek et al. in view of Eguchi and Carroll et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein the elastic compensating element fills a space area within the outer housing (as 
Vitek et al., as modified by Eguchi and Carroll et al. above, does not disclose wherein the elastic compensating element comprises a cured foam.
However, Zika-Beyerlein discloses a thermoelectric generator unit, also for an engine system (see ABSTRACT). Zika-Beyerlein teaches an elastic compensating element which is can absorb compressive forces (see [0014]). Zika-Beyerlein teaches the structure can be multilayers (see [0014]) and Zika-Beyerlein teaches the material of the layer can be a cured foam (see [0014]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the elastic compensating element of Vitek et al., as modified by Eguchi and Carroll et al. above, to include a layer of cured foam, as suggested by Zika-Beyerlein, because it would have provided for absorption of mechanical forces acting on the thermoelectric generator unit components. The combination of the cured foam layer suggested by Zika-Beyerlein and the cited holding and sealing material taught by Eguchi and Carroll et al. is cited to read on the claimed at least one elastic compensating element comprises a cured foam which fills a space area within the outer housing.
Claims 1, 21, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (U.S. Pub. No. 2014/0150840 A1) in view of Kinoshita et al. (U.S. Patent No. 6,324,061 B1).
With regard to claim 1, Vitek et al. discloses a thermoelectric generator unit comprising:
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039] teaching “inner tube 16, carrying hot exhaust gas”);
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of the outer housing 12 and inherently comprises a varying thickness, or a thickness that is not 100% identical through the entire cited elastic compensating element) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region 
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element (as depicted in Fig. 1-2, an outside of the at least one elastic compensating element oriented to the inside of the outer housing, such as the outermost surface of the cited at least one elastic compensating element 20, reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing, such as the inner most surface of the top and bottom half of the cited outer housing 12, and the cited outside of the cited at least one elastic compensating element).

Vitek et al. does not disclose wherein the at least one elastic compensating element is made of less than 20% of a non-organic material.
However, Kinoshita et al. discloses a thermoelectric generator unit (see Fig. 1 and see line 52-56, column “Peltier elements” which is cited to provide for a “thermoelectric generator unit” as Peltier elements are capable of directly converting heat into electricity via thermoelectric conversion). 
Kinoshita et al. teaches an elastic member also pressing against thermoelectric/Peltier elements (see line 1-7, column 3). Kinoshita et al. discloses using a 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the cork material of Kinoshita et al. for the cited at least one elastic compensating element in the unit of Vitek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an elastic holding material for pressing thermoelectric/Peltier elements, supports a prima facie obvious determination (see MPEP 2144.07) and because it would have provided high elasticity and heat resisting characteristics. The selection of the cork material of Kinoshita et al. for the elastic compensating element of Vitek et al. is cited to read on the claimed “wherein the at least one elastic compensating element is made of less than 20% of a non-organic material” because the cited at least one elastic compensating element is 100% made of the cork.
With regard to claims 26 and 27, Vitek et al. discloses an exhaust system comprising:
a thermoelectric generator unit comprising (10, Fig. 1-2)
an outer housing (12, Fig. 1-2 and see ABSTRACT teaching “outer housing (12)”) in which 
at least one first inner duct is arranged through which a hot fluid flows (16, Fig. 1-2 and see ABSTRACT teaching “inner tube 16”; see [0039]
at least one thermoelectric module which is in thermal contact with the at least one first inner duct on a hot side (14, Fig. 1-2 in thermal contact with the cited at least one first inner duct 16 on a hot side); and
at least one elastic compensating element arranged within the outer housing and configured to generate a clamping force on the at least one thermoelectric module (20, Fig. 1-2 and see ABSTRACT teaching “an elastic compensation element (20) which rests on the inner side of the outer housing (12) and is retained in the outer housing (12) by means of clamping”; also see [0021], [0023], and [0040]); wherein
the outer housing has an exhaust gas inlet and an exhaust gas outlet which are in fluid communication with the at least one first inner duct (such a depicted in Fig. 3, the cited outer housing 12 has an exhaust gas inlet 38 and an exhaust gas outlet 40 which are in fluid communication with the cited at least one first inner duct 16; see [0060]); wherein
the at least one elastic compensating element comprises a component-adapted shape having a varying thickness (the cited elastic compensating element 20 depicted in Fig. 1-2 is cited to read on the claimed “comprises a component-adapted shape having a varying thickness” because it is adapted to the shape of the outer housing 12 and inherently comprises a varying thickness, or a thickness that is not 100% identical through the entire cited elastic compensating element) and having
 a three-dimensional form representing a geometry of structures on an inside of the outer housing, the structures being ribs or projections (the cited at 
the at least one elastic compensating element being given said component-adapted shape before mounting into the thermoelectric generator unit (the limitation “being given said component-adapted shape before mounting into the thermoelectric generator unit” is a process limitation that does not definitely impart additional structural limitations on the claimed at least one elastic compensating element; the cited at least one elastic compensating element, claimed in the thermoelectric generator unit as “arranged within the outer housing”, is cited to read on the claimed process limitations of “being given said component-adapted shape before mounting into the thermoelectric generator unit” because it has a structure including the cited component-adapted shape); wherein
the at least one elastic compensating element rests with the component-adapted shape on the inside of the outer housing in a region of the structures (as depicted in Fig. 1-2, the cited at least one elastic compensating element 20 rests with the component-adapted shape on the inside of the outer housing in a region 
the at least one elastic compensating element comprises a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including any ribs or projections that are formed on the inside of the outer housing (the cited at least one elastic compensating element is cited to read on the structure required by the claimed “a prefabricated structure having the component-adapted shape that matches the geometry of structures on the inside of the outer housing by including any ribs or projections that are formed on the inside of the outer housing” because it comprises a structure having the cited component-adapted shape that matches the cited geometry of structures on the inside of the outer housing by including projections, or protrusions/convex surfaces, that are formed on the inside of the outer housing at the inner surface of outer housing 12 top half and the inner surface of the outer housing 12 bottom half).

Vitek et al. does not disclose wherein	 the at least one elastic compensating element is made of less than 40% of a non-organic material and at least 60% made of cork.
However, Kinoshita et al. discloses a thermoelectric generator unit (see Fig. 1 and see line 52-56, column “Peltier elements” which is cited to provide for a “thermoelectric 
Kinoshita et al. teaches an elastic member also pressing against thermoelectric/Peltier elements (see line 1-7, column 3). Kinoshita et al. discloses using a cork material for high elasticity and heat-resisting characteristics (see line 8-13, column 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the cork material of Kinoshita et al. for the cited at least one elastic compensating element in the unit of Vitek et al. because the selection of a known material based on its suitability for its intended use, in the instant case an elastic holding material for pressing thermoelectric/Peltier elements, supports a prima facie obvious determination (see MPEP 2144.07) and because it would have provided high elasticity and heat resisting characteristics. The selection of the cork material of Kinoshita et al. for the elastic compensating element of Vitek et al. is cited to read on the claimed “wherein the at least one elastic compensating element is made of less than 40% of a non-organic material” and at least 60% made of cork because the cited at least one elastic compensating element is 100% made of the cork.
With regard to claim 21, independent claim 27 is obvious over Vitek et al. in view of Kinoshita et al. under 35 U.S.C. 103 as discussed above. Vitek et al. discloses wherein
an outside of the at least one elastic compensating element oriented to the inside of the outer housing reproduces a geometry of the inside including the structures such that a continuous resting surface is produced between the inside of the outer housing and the outside of the at least one elastic compensating element .

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Applicant argues in the response that there is no indication that the organic fibers of Carroll are suitable for the inorganic fibers of Eguchi because vehicle exhaust gas systems are corrosive environments and exhaust gas temperatures can exceed 350 degrees F. However, these arguments are not persuasive. Vitek and Eguchi are not limited to systems with corrosive environments which operate at temperatures exceeding 350 degrees F, nowhere in Vitek or Eguchi is there discussion of placing the cited inorganic fibers, or compensating element, in a corrosive environment or in a system operating above 350 degrees F, there is no discussion in Carroll that the organic fibers cannot operate in a system operating above 350 degrees F, and there is no discussion in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 10, 2021